Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 16/924498 with a Response After Final Action filed on 05/23/22.  Claims 1-39 are subject to review.

Status of Claims
The status of the claims is as follows:  	
Claims 1-39 are not amended;

Response to Argument(s)

Applicant's argument(s) filed on May 24, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 20 -37 the Applicant argues in substance that: 

(A)  “Applicants respectfully submit that the combination of Khoshnevisan and Kikuzuki does not render the claimed invention as being obvious. For example, the inductor L1 and corresponding diode D2 in Huang control a respective flow of current through a set of LEDs. The respective signal IFB is inputted to the control circuit 3 to control current through a primary winding via switch Q1. Contrary to the assertion set forth in the office action, there is no indication that the spectral analysis in Kikuzuki can be used to analyze different time-division duplex configurations in Kikuzuki”

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, Kikuzuki explicitly states that there is a technique for analyzing, for example, a center frequency and a bandwidth by the spectral analysis of a radio packet in the primary process on the assumption that a pulse area of the horizontal axis (bandwidth) and the vertical axis (pulse duration) on a spectrum. The spectral analysis apparatus performs an fast Fourier transform of a received radio signal with a desired resolution capable of detecting both the narrowband packet and the broadband packet with the high sensitivity. Specifically, the fast Fourier transform calculation unit  performs the fast Fourier transform by setting the setting parameters frequency resolution and time resolution. An example of a process of analyzing congested radio signals by the spectral analysis apparatus according to Kikuzuki 

    PNG
    media_image1.png
    614
    407
    media_image1.png
    Greyscale

Kikuzuki  also describes how the spectral analysis apparatus calculates the duration in the time direction for each of the blocks. The spectral analysis apparatus calculates the duration by the number of blocks included in each group through, for example, 
Example from Kikuzuki (Paragraph 0124 the spectral analysis apparatus 100 may display the spectra of signals of the various radio standards which are the interference sources, in a “rectangular” form. In addition, after the primary process, through the above-described secondary process, the visualization apparatus (the spectral analysis apparatus 100) visualizes and displays the interference waves that interfere with the communication terminals, without being limited to the narrowband signal packet or the broadband signal packet, the CSS signal may also be visualized and displayed as the radio signal. Thus, according to the spectral analysis apparatus of the embodiment, for example, it is possible to determine the presence or absence of the interference from the communication terminal 2103 of the CSS signal to the communication terminals 2105, and to take interference measures such as lowering the transmission output of LoRa at the time of the interference.)
	Therefore Khoshnevisan and  Kikuzuki reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED ALI/Primary Examiner, Art Unit 2468